Per Curiam.

In the absence of an express covenant to repair, the landlord is not liable for repairs. The contention of the tenant that, since the lease expressly made the tenant liable for inside repairs, the landlord must be liable for outside repairs is not tenable. Indeed, it is not clear that the repairs in question were outside repairs. The suggestion that an offer made for the purpose of avoiding litigation is to be treated as an admission is equally unsound.
Present: Gilderslebve, Blanchard and Dayton, JJ.
Judgment affirmed, with costs.